Citation Nr: 0605827	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  00-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for an upper back/neck 
disorder, to include arthritis.

3.  Entitlement to service connection for a low back 
disorder, to include arthritis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fungal infection of the feet.

6.  Entitlement to a compensable disability rating for 
allergic rhinitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESSES AT HEARINGS ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1956 to May 
1959 and from June 1960 to May 1967.

These issues come before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision the RO denied entitlement to service 
connection for disorders of the sinuses, upper back, and low 
back.  In a January 2005 rating decision the RO denied 
service connection for hearing loss, and determined that new 
and material evidence had not been received to reopen the 
claim for service connection for a fungus infection of the 
feet.  The veteran perfected appeals of those decisions.

His appeal regarding the April 2000 rating decision was 
previously before the Board in November 2003, at which time 
the Board remanded the case for additional development.  The 
requested development has been completed to the extent 
possible, and the claim returned to the Board for further 
appellate consideration.

In the April 2000 rating decision the RO denied entitlement 
to service connection for arthritis in unspecified joints, in 
addition to the upper and lower back conditions.  The veteran 
included the issue of "arthritis" in his May 2000 notice of 
disagreement, but the RO did not include that issue in the 
August 2000 statement of the case.  In the November 2003 
remand the Board instructed the RO to determine whether it 
was the veteran's intent to claim service connection for 
arthritis in joints other than the spine and, if so, to 
provide him a statement of the case on that issue.  The RO 
issued a statement of the case in February 2005, but the 
veteran failed to timely file a substantive appeal on the 
issue of service connection for arthritis of multiple joints, 
other than the spine.  Thus, the Board does not have 
jurisdiction of this matter.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2005).  

In a February 2005 rating decision the RO granted service 
connection for allergic rhinitis, and assigned a non-
compensable rating.  During a September 2005 hearing the 
veteran expressed disagreement with the rating assigned for 
allergic rhinitis.  He has not, however, been provided a 
statement of the case on this issue, and it is being remanded 
to the RO for such action.

During the September 2005 hearing the veteran again raised 
the issue of entitlement to service connection for arthritis 
of multiple joints other than the back.  The newly raised 
issue has not been addressed by the RO, and is referred to 
the RO for appropriate action.

The issues of entitlement to service connection for hearing 
loss, whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fungal infection of the feet, and the rating assigned for 
allergic rhinitis are addressed in the remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The AMC will 
notify the veteran if further action is required on his part.


FINDINGS OF FACTS

1.  The upper respiratory symptoms that the veteran had 
during service were due to allergic rhinitis, for which 
service connection has been established, and not a separately 
diagnosed sinus disorder.

2.  The preponderance of the probative evidence shows that 
the veteran's upper back/neck disorder, which has been 
diagnosed as degenerative joint and disc disease of the 
cervical spine, is not related to an in-service disease or 
injury, nor did it become manifest to a degree of 10 percent 
or more within one year of separation from service.

3.  The preponderance of the probative evidence shows that 
the veteran's lower back disorder, which has been diagnosed 
as degenerative joint and disc disease of the lumbar spine, 
is not related to an in-service disease or injury, nor did it 
become manifest to a degree of 10 percent or more within one 
year of separation from service.


CONCLUSIONS OF LAW

1.  A sinus disorder that is distinct and separate from the 
service-connected allergic rhinitis was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).

2.  An upper back/neck disorder, to include arthritis, was 
not incurred in or aggravated by military service, nor may 
service incurrence of arthritis be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  A low back disorder, to include arthritis, was not 
incurred in or aggravated by military service, nor may 
service incurrence of arthritis be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claims

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in September 2001, April 
2004, and July 2004 by informing him of the evidence required 
to establish entitlement to service connection.  The RO also 
informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
Board finds, therefore, that VA has fulfilled its duty to 
inform him of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the April 2000 
decision, the veteran has had more than four years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  The veteran responded to the 
notices by stating that he had no additional evidence to 
submit.  Following issuance of the notices the RO received 
additional evidence and re-adjudicated the substantive merits 
of his claims in February 2003 and February 2005 supplemental 
statements of the case.  In re-adjudicating the claims the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record on a de novo basis, and apply the same standard of 
proof.  The Board finds, therefore, that the delay in issuing 
the section 5103(a) notice, or any defect in the content of 
the notice, was not prejudicial to the veteran because it did 
not affect the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), motion 
for review en banc denied (May 27, 2005) (an error in the 
adjudicative process is not prejudicial unless it affects the 
essential fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination and/or 
obtain a medical opinion if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

The RO has obtained the veteran's service medical records and 
the VA and private treatment records he identified.  The RO 
also provided him VA medical examinations in December 1999 
and May 2004.  The veteran presented testimony before 
Veterans Law Judges in May 2003 and September 2005.  

The RO has not obtained a medical opinion regarding the 
claimed nexus between his upper and lower back disorders, 
including arthritis, and an in-service injury.  The Court has 
held, however, that VA is not required to obtain a medical 
opinion if the record does not already contain evidence of an 
in-service event, injury, or disease.  That development is 
not required because "a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003).  

The veteran's service medical records are silent for any 
complaints or clinical findings attributed to any spine 
disability.  As will be shown below, the lay evidence he has 
provided is not probative of whether he incurred a back or 
neck injury during service.  For these reasons the Board 
finds that a medical opinion is not required in this case 
because no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Duenas, 18 Vet. App. 
at 517.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all appropriate data has been obtained for determining 
the merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).

Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Sinus Disorder

In his September 1999 application the veteran claimed 
entitlement to compensation benefits for a sinus disorder.  
His service medical records show that he was treated for 
multiple upper respiratory problems, and that he reported 
having sinus problems, but are negative for a diagnosis of a 
sinus disorder.

His medical records reflect intermittent treatment for sinus 
problems or allergic rhinitis since 1992.  During a December 
1999 VA examination he reported having had trouble with his 
nose since he served in Vietnam, including nasal blockage and 
nasal discharge.  He also reported getting a purulent sinus 
infection about once a year, which was treated with 
antibiotics.  The symptoms were worse during certain seasons 
of the year, exposure to cold, and exposure to pollens.  The 
examiner found that he presented a classic example of 
allergic rhinitis, and that the rhinitis would cause pain and 
pressure in the sinuses during a flare-up.

The RO provided the veteran a VA medical examination in May 
2004, which included a review of the evidence of record.  The 
examiner found that the veteran currently suffers from 
chronic allergic rhinitis and possible mild chronic 
sinusitis.  An X-ray study of the sinuses showed, however, 
only minimal haziness.  The examiner provided the opinion 
that the symptoms that were documented in the veteran's 
service medical records were due to allergic rhinitis, not 
sinusitis, and that although the allergic rhinitis had its 
onset during service, sinusitis did not.  Because the 
examiner found that sinusitis was not manifested during 
service, the Board finds that a separate grant of service 
connection for "sinus problems" is not warranted.

During the September 2005 hearing the veteran's disagreement 
with not granting service connection for sinusitis was based 
on the RO's evaluation of the disability under Diagnostic 
Code 6522 for allergic rhinitis, rather than Diagnostic Code 
6514 for chronic sinusitis.  See 38 C.F.R. § 4.97 (2005).  
The issue of the rating assigned for the allergic rhinitis is 
not, however, now before the Board, and the Board cannot 
address that issue.

Disorders of the Upper and Lower Back

The medical evidence shows that the veteran has degenerative 
joint and disc disease of the cervical and lumbar spine.  His 
claim is, therefore, supported by medical evidence of a 
current diagnosis of disability.  For the reasons shown 
below, however, the Board finds that the claim is not 
supported by probative evidence of an in-service injury, or 
medical evidence of a nexus to service.  Hickson, 12 Vet. 
App. at 253.

As an initial matter the Board finds that the arthritis did 
not become manifest to a degree of 10 percent or more within 
one year of the veteran's separation from service, in that 
the initial documentation of the disorder was in 1992.  
Consideration of the presumptive provisions for chronic 
diseases does not, therefore, support a grant of service 
connection.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2005).

The veteran contends that in 1967, a couple of months prior 
to separation, he was involved in an automobile accident, 
causing injury to his back and neck.  He stated that the 
injury occurred when his vehicle was rear-ended by another 
vehicle, and that the day following the accident he was 
unable to get out of bed due to pain and stiffness in his 
back.  He reported having been taken to the base hospital for 
treatment.  His brother testified that the veteran had told 
him of the accident at the time it occurred, although he did 
not witness the event.  

Review of his service medical records does not show, however, 
any reference to a motor vehicle accident or any complaints 
or clinical findings regarding any injury to the neck or 
back.  When examined for separation from service in March 
1967, he denied having back pain, and examination of the 
spine was normal.  

The veteran presented medical evidence showing that he was 
involved in a motor vehicle accident in December 1968, 
approximately a year and a half after he left service.  He 
complained of neck pain following the accident, and was 
treated in the emergency room twice during December 1968.  An 
X-ray study revealed slight wedging of C5-C6 and the superior 
surface of C3, which the radiologist found to not represent 
fractures.  The X-ray also revealed an osteophyte on C6, most 
likely not indicative of a fracture.  Although the veteran 
testified that his physicians told him at that time that 
there was evidence of fractures representing a previous 
injury, that assertion is not supported by the 
contemporaneous records.  

There is no further evidence regarding a neck or back 
disability until May 1992, more than 25 years after his 
separation from service, when he complained of low back pain.  
Those complaints were assessed as probably muscular in 
nature.  X-ray studies of the lumbar and cervical spine in 
August 1993 showed degenerative joint and disc disease at 
multiple levels, for which he has continued to receive 
treatment.

The only evidence regarding an in-service neck or back injury 
consists of the statements of the veteran and his brother's 
hearing testimony.  In order to constitute probative 
evidence, however, the individual must have personal 
knowledge, derived from his own senses, of what is being 
attested; "[c]ompetent testimony is thus limited to that 
which the witness has actually observed, and is within the 
realm of his personal knowledge."  Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  Although the veteran is competent to 
provide evidence of having been involved in a motor vehicle 
accident, and any symptoms he may have experienced at that 
time, he is not competent to provide evidence of that 
accident having resulted in any spine pathology, including a 
vertebral fracture, because such an injury is not subject to 
lay observation.  See Grover v. West, 12 Vet. App. 109 
(1999).

In addition, as lay persons the veteran and his brother are 
not competent to provide evidence of the in-service motor 
vehicle accident having caused vertebral fractures, or any 
other chronic pathology, because such evidence requires 
medical knowledge.  In addition, the veteran's assertion that 
the in-service motor vehicle accident caused the cervical and 
lumbar spine disease that was diagnosed in 1993 is not 
probative because he is not competent to provide evidence of 
the etiology of a medical disorder.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board notes that an August 2003 VA treatment record 
indicates that the veteran was in a motor vehicle accident in 
1967 and incurred fractured thoracic and lumbar vertebrae.  
The record also indicates that he had another motor vehicle 
accident in 1968, following which he was told that he already 
had chronic changes appearing on spine X-rays from the motor 
vehicle accident the year before.  He also had low back pain 
off and on since the accidents.  The information documented 
in the treatment record is, however, based on the veteran's 
reported history, in that none of the medical evidence 
documents any injury during service, or any reference in 1968 
to a prior injury.  In addition, the veteran did not begin 
receiving treatment from the VA medical center (MC) for many 
years after his separation from service.  For that reason the 
August 2003 treatment record is not probative of the veteran 
having incurred an in-service cervical or lumbar spine 
injury.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("Evidence that is simply information recorded by a medical 
examiner, unenhanced by any medical comment by that examiner, 
does not constitute competent medical evidence . . .").

In summary, although the medical evidence shows that the 
veteran has degenerative joint and disc disease of the 
cervical and lumbar spine, there is no probative evidence of 
an in-service injury to the neck or back, or evidence of a 
nexus between the currently diagnosed disorders and any 
incident of service.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for upper and lower back 
disorders, including arthritis.
ORDER

The claim of entitlement to service connection for a sinus 
disorder is denied.  

The claim of entitlement to service connection for an upper 
back/neck disorder, to include arthritis, is denied.

The claim of entitlement to service connection for a low back 
disorder, to include arthritis, is denied.


REMAND

The veteran's claim for entitlement to service connection for 
fungus of the feet was denied by the Board in a November 2003 
decision.  In June 2004, the veteran requested reopening of 
his claim for service connection for fungus of the feet.  In 
a July 2004 letter, the RO notified the veteran of the VCAA.  
However, this letter did not notify the appellant of the 
requirement to submit new and material evidence.  His claim 
was subsequently denied by a January 2005 rating decision, 
which found that new and material evidence had not been 
submitted.  In accordance with the requirements of the VCAA, 
the RO should issue another VCAA compliance letter, notifying 
him of the requirement to submit new and material evidence, 
and provide him with the opportunity to submit such evidence.  

During a hearing held in September 2005, the veteran 
indicated that he disagreed with the rating assigned for 
allergic rhinitis.  Pursuant to Manlincon v. West, 12 Vet. 
App. 238 (1999), this matter must be remanded to the RO for 
the issuance of a statement of the case.

The veteran claims to have a hearing loss that is related to 
noise exposure while in service.  His audiometric examination 
in March 1967 on separation from service showed puretone 
thresholds of five decibels at all measured Hertz levels.  
There is no evidence of hearing loss prior to May 2004, when 
a VA audiometric examination revealed a hearing loss 
disability in the left ear as defined in 38 C.F.R. § 3.385, 
although hearing acuity in the right ear was within normal 
limits.

The veteran has presented lay evidence of having experienced 
noise exposure while in service, which he is competent to 
provide.  A medical opinion is needed, therefore, on whether 
the left ear hearing loss is etiologically related to noise 
exposure in service.

Accordingly, these issues are remanded for the following:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant, 
as described above, is accomplished with 
regard to the claim pertaining to fungus 
of the feet.  The veteran should 
specifically be notified of the 
requirement to submit new and material 
evidence.  He should be provided an 
opportunity to submit such evidence.  
Thereafter, the RO should undertake to 
complete all procedural requirements 
regarding adjudication of this claim.

2.  The RO should provide the veteran a 
VA audiometric examination in order to 
determine the nature and etiology of any 
hearing loss disability.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  

Following the examination and a review of 
the claims folder, the audiologist is to 
provide an opinion as to whether the 
veteran has a hearing loss disability in 
either ear as defined in 38 C.F.R. 
§ 3.385.  If a hearing loss disability is 
found, the examiner should provide an 
opinion, based on review of the medical 
evidence of record and sound medical 
principles, on whether the hearing loss 
disability is at least as likely as not 
(a probability of 50 percent or greater) 
etiologically related to noise exposure 
in service.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After undertaking any development 
deemed appropriate on the issue of the 
rating assigned for allergic rhinitis, 
the RO should re-adjudicate that issue.  
If entitlement remains denied, the 
veteran and his representative should be 
provided a statement of the case 
pertaining to that issue and be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




			
	D. C. SPICKLER	N. W. FABIAN
	             Veterans Law Judge,                                
Acting Veterans Law Judge,
       Board of Veterans' Appeals                           
Board of Veterans' Appeals



__________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


